The facts as alleged in the petition for mandamus were:
a — That the relator was defendant in a personal injury case; that the jury rendered a general verdiet in favor of the plaintiff, and answered four special questions submitted to them; that thereupon the attorney for the plaintiff sought to discuss to the court, in the presence of the jury, the answer to the fourth question, which he claimed was inconsistent with the answer to the third question; that the respondent stated that plaintiff’s attorney could poll the jury on any portion of the verdict he saw fit; that plaintiff’s attorney requested respondent to satisfy himself that the jury understood the question the same as respondent did; that respondent declined to do this, and discharged the jury from the further consideration of the case.
b — That further discussion ensued between the respondent and both attorneys; that finally the jurors were recalled and the clerk was ordered to poll the jury as. to the fourth question and answer; that *21sight of the jurors affirmed the answer as given to be correct; that the ninth juror, after hearing the question read, stated that it was different from what he had understood it to be; that the jury were sent out, and upon their return, respondent, after stating that he had been informed that the jury could not read his writing, read the third and fourth questions to them, after which they again retired, and on their return rendered the same general verdict, but changed the answer to the fourth question from yes to no, thereby making the answers to the two questions consistent with each other, after which the jury were discharged.
c — That a motion to correct the reeord as now asked was made and denied.